Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended independent claim 1 over the prior art of Shriver to include additional language of defining a circular shape; defining an angular subdivision of the circular shape, each angular subdivision of the circular shape comprising an equivalent area; for each treatment arrangement of a plurality of treatment arrangements: assigning the treatment arrangement to a set of the field sectors, whereby treated field sectors are defined, the set of the field sectors for the treatment arrangement being unique relative to a set of the field sectors for each other treatment arrangement of the plurality of treatment arrangements; in the set of field sectors for the treatment arrangement; determining, from the distribution of the first pixel data for each treatment arrangement of the plurality of treatment arrangements, which treatment arrangement of the plurality of treatment arrangements represents. Independent Claim 11 was also similarly amended.  Applicant’s arguments filed on May 24, 2022 are fully considered and are persuasive. The rejections of independent claims 1, 11, and subsequent dependent claims are withdrawn.  No other prior art could be found that teaches the new elements combined with the original independent claim limitations. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116